Citation Nr: 0925225	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
service-connected bronchial asthma.

2. Entitlement to a rating in excess of 20 percent for 
service-connected residuals of right gamekeepers thumb, 
nonfunctional, with MCP joint subluxation.

3. Entitlement to a compensable rating for service-connected 
residuals of left middle finger fracture.

4. Entitlement to total disability rating due to individual 
unemployability (TDIU rating). 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Service-connected bronchial asthma is manifested by the 
use of daily inhalers and nasal sprays, exacerbations 
occurring at most a couple of times per year, and post-
bronchodilator PFT results of an FEV-1 value of 64 percent 
and an 
FEV-1/FVC value of 71 percent.

2. Service-connected residuals of right gamekeepers thumb, 
nonfunctional, with metacarpal phalangeal (MCP) joint 
subluxation is manifested by weakness of pinch, pain and 
laxity of the MCP joint flexion of the MCP joint to 45 
degrees, loss of 15 degrees extension of the MCP joint, 
normal interphalangeal (IP) joint function, and the inability 
to touch the tip of his ring finger with his thumb, without 
loss of function analogous to amputation.  

3. Service-connected residuals of left middle finger fracture 
is not productive of a loss of extension of the finger of 30 
degrees or more or the inability to flex the fingertip to 
less than one inch of the proximal transverse crease of the 
palm. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
service-connected asthma have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2008).

2. The criteria for a rating in excess of 20 percent for 
service-connected residuals of right gamekeepers thumb, 
nonfunctional, with MCP joint subluxation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2008).

3. The criteria for a compensable rating for service-
connected residuals of left middle finger fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the Court 
of Appeals for Veterans Claims (Court), in the consolidated 
appeal of Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2003, prior to the initial 
unfavorable rating decision issued in June 2003.  An 
additional VCAA notice was sent in August 2007, which 
included notice as to substantiating disability ratings and 
effective dates.

The Board observes that the April 2003 letter informed the 
Veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the August 2007 notice advised 
him to submit evidence of how his disability affects his work 
and daily life, and no notice apprised him of relevant 
diagnostic codes, although Diagnostic Codes 5224 and 5226 
were detailed in the December 2003 statement of the case 
(SOC).  

However, the Board finds no prejudice to the Veteran as a 
result of the untimeliness of the required notice under 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that an SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the 
present case, after the August 2007 letter, the Veteran was 
afforded an SSOC, thereby resolving the problem of inadequate 
timing with respect to the notice for disability ratings and 
effective dates.  
As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that the Veteran, through his 
representative, advances arguments as to how his bronchial 
asthma symptoms meet the criteria for a 100 percent rating 
and that his right thumb should be rated analogously to an 
amputation.  These arguments demonstrate actual knowledge of 
the applicable rating criteria.  Thus, the Board determines 
that any deficiencies of notice of the diagnostic codes and 
rating criteria has been rendered harmless.    

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's VA medical records and 
the reports of May 2003 and January 2009 VA examinations with 
addenda, were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claims.
 
With respect to the VA examinations, the Board observes that 
when VA undertakes to provide a VA examination, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
Board finds that the VA examinations with respect to all 
claims on appeal were adequate.  In this regard, the Board 
observes that all VA examiners reviewed the claims file, 
documented the Veteran's self-reported medical history and 
subjective complaints, and examined the Veteran.  The Board 
acknowledges that the January 2009 VA examiners did not have 
access to the claims file until after the examinations.  
However, once they were provided the claims file, these 
examiners supplied addenda that indicated that they had 
reviewed the file and considered it in connection with their 
previously filed reports.  As these examiners contemplated 
the claims file in relationship to their own findings upon 
examination, the Board does not find that the January 2009 VA 
examination reports are inadequate due to the poor timing of 
the examiner's review of the claims file.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159 (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Relevant law and statutes

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disabilities.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Bronchial Asthma

The Veteran's service-connected asthma disability is 
currently rated 30 percent disabling, pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6602.  The Veteran argues that his 
symptomatology is more severe than contemplated under the 
currently assigned rating evaluation.  Specifically, he 
reports that he has more than 25 asthma episodes per week.  
Therefore, he argues that a rating in excess of 30 percent is 
warranted.

Diagnostic Code 6602, bronchial asthma, provides for a 30 
percent evaluation for FEV-1 of 56 to 70 percent predicted, 
or FEV-1/FVC of 56 to 70 percent, or daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  A 60 percent evaluation is assigned 
for FEV-1 of 40 to 55 percent predicted, or FEV-1 /FVC of 40 
to 55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  If FEV-1 is less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; there is more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, then the 
disorder warrants an evaluation of 100 percent.  38 C.F.R. 
§ 4.97 (2008).

The Veteran filed his claim in April 2003.  Medical evidence 
reveals that, during the appeal period, he received asthma 
treatment every few months, with occasional mild 
exacerbations that were related to environment, e.g., burning 
leaves, bronchitis, and allergies.  He was not hospitalized.  
He has reported that his asthma limits his exertion in that 
he cannot run or jog, but that his walking is not limited as 
long as the pollen count is down. 

Medications have included albuterol, salmeterol, flunisolide, 
triamcinolone, and montelukast.  A common internet search 
reveals that at least two of these drugs, flunisolide and 
triamcinolone, are steroids; however, flunisolide is a nasal 
spray and triamcinolone is an oral inhaler.  The record 
reflects that the Veteran was on a course of oral steroids in 
June 2003, but no such treatment was noted since that time.  

The Board sees that the Veteran's attendance at appointments 
was sporadic, apparently due to income and transportation 
issues, and these circumstances also affected his ability to 
refill his medications in a timely manner.  As a result, the 
results of only one PFT are of record-from the May 2003 VA 
examination.  At that time, post-bronchodilator, his FEV-1 
was 64 percent and FEV-1/FVC was 71 percent.  The 
interpretation was moderate airflow obstruction with 
significant improvement post-bronchodilator.  The record 
reflects that he failed to report for PFTs scheduled in 
conjunction with the January 2009 VA examination, but the 
examiner commented that the Veteran should be on daily 
inhaled steroids and albuterol as needed.  

Based on the above, the Board determines that the criteria 
for a rating in excess of 30 percent for service-connected 
bronchial asthma have not been met.  FEV-1 and or FEV-1/FVC 
values below 56 percent are not documented.  Additionally, 
the Veteran's asthma exacerbations are not shown to have 
occurred at least monthly and his one-time need in the past 
six years for oral steroids does not constitute intermittent 
use.  The Board notes the Veteran's contentions that he has 
25 asthma episodes per week and acknowledges that the Veteran 
has difficulty getting to VA for his appointments; however, 
the Board finds it unlikely that he would not have sought 
treatment during an exacerbation, especially given that he 
has been unable to always follow the prescribed medication 
regimen for his asthma, as a result of his prescriptions 
running out between appointments.  Accordingly, the Board 
concludes that a rating in excess of 30 percent for service-
connected bronchial asthma is not warranted.

IV. Right Gamekeeper's Thumb and Left Middle Finger 

The Veteran's service-connected right thumb disability is 
currently rated 20 percent disabling, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5224.  His left middle finger 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5226.  The Veteran argues that the symptomatology is more 
severe than contemplated under the currently assigned rating 
evaluation.  Therefore, he argues that a rating in excess of 
20 percent is warranted.

Diagnostic Code 5224, for ankylosis of the thumb, provides 
for a 20 percent rating evaluation for unfavorable ankylosis.  
Diagnostic Code 5228 applies to limitation of motion of the 
thumb and assigns a 20 percent rating evaluation is assigned 
when there is a gap of more than 2 inches (5.1 cm) between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.  There is no differentiation between the 
ratings assigned for the major and minor hands, and 20 
percent is the highest rating available under these codes.  
.  
Under Diagnostic Code 5226, a 10 percent disability 
evaluation is assigned for unfavorable or favorable ankylosis 
of the long finger of the major or minor hand.  There is no 
higher evaluation available under this diagnostic code.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 5229, for limitation of motion of the long 
finger of either the major or minor hand, provides a 10 
percent disability rating for a gap of one inch (2.5 cm.) or 
more between the fingertip and proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  Limitation 
greater than the above is assigned a noncompensable rating.

The following rules apply in rating ankylosis or limitation 
of motion of single or multiple digits of the hand:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MCP and PIP 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MCP joint 
has a range of zero to 90 degrees of flexion, the PIP joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the MCP and proximal 
interphalangeal (PIP) joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at PIP joint or proximal thereto.  (ii) 
If both the MCP and PIP joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the MCP or PIP joint is ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as unfavorable 
ankylosis.  (iv) If only the MCP or PIP joint is ankylosed, 
and there is a gap of two inches (5.1 cm.) or less between 
the fingertip(s) and the proximal transverse crease of the 
palm, with the finger(s) flexed to the extent possible, 
evaluate as favorable ankylosis. 

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.  (ii) 
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position.  (iii) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.  (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

The Veteran has subjective complaints of daily pain in his 
right thumb with the inability to lift more than 5 pounds.  
Additionally, he has indicated that he feels a weaker pinch 
of the right thumb than of the left.  He has also discussed 
increased pain in his left middle finger and hand.  The 
Veteran reported that the maximum weight he could lift with 
both hands together was 15 pounds.  

At the May 2003 VA examination, the examiner found no signs 
of inflammation in either hand.  With respect to the right 
thumb, there was subjective tenderness at the carpometacarpal 
and MCP joints.  Flexion of the MCP joint was to 45 degrees 
and extension was lacking 15 degrees.  The interphalangeal 
(IP) joint functioned normally.  Opposition of thumb to 
index, middle, and ring fingers was achieved, but the Veteran 
could not touch the tip of his ring finger with his thumb.  
Stressing the joint cause some pain, but no dislocation or 
laxity.

The left middle finger exhibited MCP joint flexion to 60 
degrees and extension to 
0 degrees.  The PIP joint had flexion to 85 degrees and 
extension to 0 degrees.  The distal interphalangeal joint 
(DIP) flexed to 70 degrees and extended to 0 degrees.  There 
was no tenderness.

In January 2009, the examiner found some thickening of soft 
tissue at the MCP joint of the right thumb.  Range of motion 
of the MCP joint was to 40 degrees flexion with a loss of 10 
degrees extension.  The examiner observed tenderness of the 
ulnar collateral ligament over the MCP joint and noted clear 
ulnar collateral ligament laxity.   He noted that the Veteran 
wrote with his left (nondominant) hand, but that he used his 
right hand for strength activities.

With respect to the left middle finger, the January 2009 
examiner documented no subjective complaints by the Veteran 
with respect to the finger.  He stated that the left hand 
showed no abnormalities and that there was full range of 
motion of all joints.  The examiner stated that there was 
some functional limitation of the right hand due to weakness 
of pinch, but that there was no functional limitation of the 
left hand.

A careful review of the VA treatment records does not 
indicate the Veteran has been receiving regular treatment for 
his right thumb or left middle finger disabilities or that he 
experiences symptoms of these disabilities not accounted for 
by the above evidence.  Thus, in consideration of the 
findings at the VA examinations, the Board determines that a 
rating in excess of 20 percent for the service-connected 
right gamekeeper's thumb and a compensable rating for the 
service-connected left middle finger are not warranted. 

Specifically, the Board notes that a higher rating is not 
available for the thumb under Diagnostic Codes 5224 and 5228.  
With respect to the left middle finger, absent evidence of 
limitation of extension by at least 30 degrees or a gap of 
one inch or more between the fingertip and palm when the 
finger is flexed, a compensable rating is not warranted.  
Moreover, the Board observes that no additional limitation 
due to pain is documented so as to warrant assignment of a 
higher rating on that basis.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Specifically, the Board notes that higher ratings may be 
assigned for amputation of the thumb under Diagnostic Code 
5152 and of the middle finger under Diagnostic Code 5154.  
However, the medical evidence does not reveal loss of 
function sufficient to equal amputation of either the thumb 
or middle finger in this case.  

Further, the Board has contemplated whether a separate rating 
for neurological symptoms is warranted in either hand as the 
Veteran has reported numbness.  However, with respect to the 
right hand, the January 2009 VA examiner stated that the 
numbness the Veteran experienced was related to carpal tunnel 
syndrome, which was not related to the service-connected 
right thumb disability.  With respect to the numbness in the 
left hand, the examiner indicated that the complaints were 
not referable to the middle finger.  Thus, a review of the 
record fails to reveal any additional functional impairment 
associated with the Veteran's service-connected right thumb 
and left middle finger disabilities to require application of 
alternate rating codes.  Accordingly, a rating in excess of 
20 percent for service-connected residuals of right 
gamekeepers thumb, nonfunctional, with MCP joint subluxation 
and a compensable rating for service-connected residuals of 
left middle finger fracture are denied.

V. Conclusion

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
bronchial asthma, right thumb, and left middle finger 
disabilities.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, in the present case, there is 
no competent medical evidence demonstrating that the 
Veteran's service-connected disabilities meet the criteria 
for ratings in excess of those assigned.  Thus, the 
preponderance of the evidence is against the Veteran's 
claims.  Consequently, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected bronchial asthma, 
residuals of right gamekeepers thumb, or residuals of left 
middle finger fracture present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges the 
Veteran's assertions with respect to the effect his 
disabilities have on his employment.  However, in the present 
case, the Veteran's service-connected disabilities do not 
result in symptoms not contemplated in the rating schedule.  
Accordingly, referral for an extraschedular rating is not for 
consideration in this case.


ORDER

A rating in excess of 30 percent for service-connected 
bronchial asthma is denied.

A rating in excess of 20 percent for service-connected 
residuals of right gamekeepers thumb, nonfunctional, with MCP 
joint subluxation is denied.

A compensable rating for service-connected residuals of left 
middle finger fracture is denied.


REMAND

The Veteran has filed a claim of entitlement to a TDIU 
rating.  The Board determines that a remand is required.  

Specifically, the Board observes that the Veteran was 
afforded a VA general medical examination for unemployability 
in December 2008; however, the examiner did not actually 
address the question of employability.  The Board recognizes 
that a VA examination on that issue is not necessary when the 
Veteran does not meet the threshold criteria for a TDIU 
rating, as is the case here.  However, as discussed above, 
once provided, a VA examination must be adequate, whether or 
not such examination is necessary to decide the claim.  Barr 
at 312.  A VA examination report for unemployability that 
does not address the Veteran's employability is clearly not 
adequate.  Accordingly, a remand is required so that the 
Veteran may be afforded a VA examination that addresses 
whether the Veteran is unable to obtain or maintain 
substantially gainful employment due to service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to assess whether his 
service-connected disabilities alone 
prevent him from obtaining and 
maintaining substantially gainful 
employment.  The claims file should be 
available for review by the examiner, 
and the examination report should 
reflect that such review occurred.  The 
examiner must elicit from the Veteran 
and record for clinical purposes, a 
full work, and educational history.  
Additionally, the examiner is requested 
to 1) identify all factors that affect 
the Veteran's employability, 2) discuss 
the impact of his service-connected 
disabilities on his employability, and 
3) discuss what type of employment, if 
any, in which the Veteran is capable of 
engaging in spite of his service- 
connected disabilities, consistent with 
his education and occupational 
experience, and irrespective of age and 
any nonservice-connected disorders.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.
 
2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
May 2009 supplemental statement of the 
case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


